     Case 4:20-cv-00645-O Document 9 Filed 08/19/20                  Page 1 of 1 PageID 32



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

TRE’VON A. WOODARDS,                               §
                                                   §
       Plaintiff,                                  §
                                                   §
v.                                                 §    Civil Action No. 4:20-cv-00645-O-BP
                                                   §
GOOGLE, CORPORATION,                               §
                                                   §
       Defendant.                                  §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed, and the Magistrate Judge’s Recommendation is ripe for

review. Plaintiff filed Objections (ECF No. 8), however they are illegible. The undersigned has

reviewed the proposed Findings, Conclusions, and Recommendation for plain error. Finding none,

the undersigned District Judge believes that the Findings and Conclusions of the Magistrate Judge

are correct, and they are accepted as the Findings and Conclusions of the Court.

       Accordingly, it is ORDERED that this case is DISMISSED WITH PREJUDICE

pursuant to 28 U.S.C. § 1915(e)(2)(B).

       It is further ORDERED Plaintiff shall file no future civil action in this Court or continue

any action that is removed to this Court unless he obtains leave from a judge of this Court to do

so. Plaintiff shall attach a copy of this Order to any future filing requesting that a new case file be

opened in this Court and to the first pleading that he files in any action removed to this Court.

       The Clerk of the Court is instructed not to file any complaint or other pleading opening a

case offered by Plaintiff unless a judge of this Court has granted him leave to proceed.

       SO ORDERED on this 19th day of August, 2020.


                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE
